Mr. JUSTICE DIERINGER delivered the opinion of the court: This is an appeal from the circuit court of Cook County. The defendant, Pedro Hernandez, was convicted after a bench trial of the offense of burglary. The defendant was sentenced to 210 days of weekends in the House of Correction, as a condition of five years probation. The facts of the case are the complaining witness testified she was awakened by the defendant , in her apartment. She screamed and the defendant fled. She then noticed a television set was missing from the apartment. She went to the back door, noticed the glass was broken, and saw the defendant get into a station wagon which contained her television set. She then called the police and gave them the defendant’s name and description, and later identified him in a lineup at the police station. The appointed counsel for the defendant, the Public Defender of Cook County, has filed a petition for leave to withdraw as counsel for appellant, having concluded after reviewing the record and all legal authorities, that the appeal is frivolous and without merit. Counsel has submitted a brief, pointing out the only arguments which he felt could possibly support any appeal are insufficient and this brief suffices under Anders v. California (1967), 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396. This court directed a copy of the brief and notice be mailed to the appellant, and the same was done on December 21, 1977, giving the appellant until February 19, 1978, to file any points he might choose in support of his appeal. The appellant has not responded. This court has examined the record and the brief submitted by counsel, and has concluded there are no arguably meritorious grounds for appeal. Therefore, the motion of the Public Defender of Cook County is allowed and the judgment appealed from is affirmed. Affirmed. JOHNSON, P. J., and ROMITI, J., concur.